Appellees, judgment creditors in virtue of the judgment of a court in the state of Florida, filed the bill in this cause to set aside a conveyance of land in Conecuh county by A. H. Mason, their judgment debtor, to Hattie A. Mason, as made in fraud of their rights, and to condemn the land to the payment of their debt.
The Florida judgment was rendered in favor of complainants in this cause against the defendant A. H. Mason. By their answer in this cause the defendants denied that the Florida court had acquired jurisdiction of the person of the defendant in that cause. The law is that the record of a judgment rendered in another state may be contradicted as to the facts necessary to give the court jurisdiction (Kingsbury v. Yniestra, 59 Ala. 320), and, if the jurisdiction of the court rendering the judgment is attacked, the party offering the judgment is not obliged to stand upon the record alone, but may present extraneous evidence to show that jurisdiction in fact attached. 34 C. J. p. 1144, § 1617. We do not understand that the trial court went beyond the rule thus stated in its consideration of the evidence in this cause. If, however, some of the evidence considered in the trial court be deemed to have a bearing on the merits of the case adjudicated in Florida, so much of it will now be rejected, and the cause considered on the relevant, material, and competent evidence noted and shown by the transcript. Code, § 6565. The properly authenticated judgment of the Florida court, having jurisdiction, is in this cause conclusive of the question of indebtedness there adjudicated. Forbes v. Davis, 187 Ala. 71, 65 So. 516.
The court correctly set aside the conveyance so far as it affected the rights of the complaining judgment creditors, but there was error in so much of the decree as directed the payment to the grantor of any balance that might remain after the payment of costs and complainants' demand as evidenced by their judgment. As between its parties, grantor and grantee, the conveyance was unassailable. Davis v. Swanson, 54 Ala. 277, 25 Am. Rep. 678; Davis v. Stovall, 185 Ala. 173, 64 So. 586. Any balance remaining after payment of costs and judgment should have been decreed to Hattie A. Mason, the grantee.
However, this error does not prejudice appellant A. H. Mason. There is no severance in the assignment of errors, and the decree under review will not be reversed on account of it. The decree will be corrected, and, as corrected, will be affirmed. The cause will be remanded in order that the trial court may order a sale of the property at such time as may seem just and reasonable.
Decree corrected and affirmed; cause remanded.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.